DETAILED ACTION

Examiner’s Statement of Reason for Allowance
 
Claims 1, 2, 6-17 and 19-20 are allowed.
The following is an examiner's statement of reasons for allowance: The Applicant argued that the prior arts of record Howell et al. (US 2020/0218094) and Rusconi et al. (DE 10 2016 103 477) did not have the amended claimed feature “a cavity in a temple piece of the frame; a loudspeaker located in the cavity and configured to generate sound in the cavity; and  a first sound-emitting opening in the temple piece of the frame that includes the cavity, wherein the sound-emitting opening is in fluid communication with the cavity to allow sound to be emitted from the cavity into an environment external to the frame, wherein a location of the sound-emitting opening relative to an ear canal opening of a user is adjustable by the user,” as required by claim 1, and “the system comprising:U.S. Application No.: 17/170,336 Attorney Docket No.: 22706-00349/RS-17-274-US-4- a housing that is integrated into a temple piece and that defines a sound-emitting opening, wherein a location of the sound-emitting opening relative to the distal end of a temple piece of the eyeglass frame is variable; and a loudspeaker located in the housing and configured to generate sound that leaves the housing through the sound-emitting opening,”  as required by claim 17, when combined with all the limitations of claims 1 and 17 respectively.  The Examiner has considered the Applicant’s arguments to be persuasive and claims 1 and 17 overcome the prior art of record. 
Upon further search, the prior art of records teaches various wearable audio systems, for example: Wakabayashi et al. (US 2008/0008344), Dong et al. (US 2013/0022220), Boyden et al. (US 6,301,367), and Miller et al. (US 6,729,726). However, the prior art of record fails to show “a cavity in a temple piece of the frame; a loudspeaker located in the cavity and configured to generate sound in the cavity; and  a first sound-emitting opening in the temple piece of the frame that includes the cavity, wherein the sound-emitting opening is in fluid communication with the cavity to allow sound to be emitted from the cavity into an environment external to the frame, wherein a location of the sound-emitting opening relative to an ear canal opening of a user is adjustable by the user,” as required by claim 1, and “the system comprising: U.S. Application No.: 17/170,336 Attorney Docket No.: 22706-00349/RS-17-274-US -4- a housing that is integrated into a temple piece and that defines a sound-emitting opening, wherein a location of the sound-emitting opening relative to the distal end of a temple piece of the eyeglass frame is variable; and a loudspeaker located in the housing and configured to generate sound that leaves the housing through the sound-emitting opening,”  as required by claim 17, when combined with all the limitations of claims 1 and 17 respectively.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN H NGUYEN whose telephone number is (571)270-5728. The examiner can normally be reached M-F 10-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN H NGUYEN/           Primary Examiner, Art Unit 2651